Citation Nr: 1143965	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-17 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for the Veteran's amputation of the left index finger, partial amputation of the left thumb, and advanced osteoarthritis of the left middle finger, rated as 40 percent disabling prior to October 5, 2010 and as 60 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1963 to December 1963; he thereafter served with the Alabama National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

During the pendency of this appeal, the Veteran also sought an earlier effective date for the grant of his 40 percent rating.  The Veteran's disagreement stemmed from the fact that, though a 40 percent rate had been in effect since April 17, 1967, the RO believed that the Veteran was in receipt of only a noncompensable rating.  The Veteran filed a Notice of Disagreement and a Substantive Appeal on the issue of entitlement to an earlier effective date for his 40 percent rating, and in a January 2011 decision, the RO determined that the Veteran's rating should properly extend back to 1967.  As the RO has now determined that the Veteran's rating properly extends back to 1967, the issue of entitlement to an earlier effective date is not before the Board.  


FINDING OF FACT

Over the course of the entire appeals period, the Veteran's amputations of the left thumb and index finger and ankylosis of the left long finger most closely approximate an amputation of his thumb, index, and long fingers.  


CONCLUSION OF LAW

The criteria for a 60 percent rating over the course of the entire appeals period have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5126-5156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2005 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was subsequently provided notice regarding the specific Diagnostic Code under which his disability has been rated, and his case was thereafter readjudicated.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records from the Social Security Administration.  The Veteran was afforded a VA compensation and pension examination.  

The Board notes that, at some point prior to his seeking an increased rating for his disability in April 2005, the Veteran's claims file was lost.  That file has been subsequently rebuilt.  When "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Here, despite the fact that the Veteran's claims file was lost, the rebuilt file is substantially complete.  The file contains the Veteran's original service treatment records, as well as information regarding his 1967 injury that resulted in his current disability.  After being informed that his file was lost, the Veteran provided a number of pertinent documents that he had in his possession, and these documents have been added to the claims folder.  Records from the Social Security Administration also help to fill in evidentiary gaps between his original award of service connection in the 1960s and his 2005 claim.  Finally, as the Veteran seeks an increased rating, his present level of disability is the most important factor for the Board to consider, and there is a wealth of information regarding his current condition.  Accordingly, the Board finds that the fact that the Veteran's original claims folder has been lost presents no prejudice to the Veteran.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A review of the history of the Veteran's claims is instructive.  The Veteran's service treatment records reveal that he injured his left hand in April 1967; during a training drill, a firecracker prematurely exploded in the Veteran's hand, resulting in a compound fracture of the thumb, loss of index finger, compound fracture of the middle finger, and avulsion of skin on the third finger.  

The Veteran sought service connection for this disability shortly after the incident.  A July 1968 letter shows that service connection was granted at a rate of 40 percent, but as the Veteran was receiving retirement pay, he would not receive his disability compensation.  

In April 2005, the Veteran inquired about receiving his VA disability pay in lieu of his retired pay.  The RO treated this letter as a request for an increased rating.  In an August 2006 rating decision, the RO - believing that the Veteran had been in receipt of a noncompensable rating - seemingly increased the Veteran's rating to 10 percent.  The Veteran filed a Notice of Disagreement, noting that he had previously been in receipt of a 40 percent rating.  In a May 2007 rating decision, the RO acknowledged that the Veteran should properly have been rated at 40 percent, but determined in that rating decision and in a Statement of the Case, that no higher rating was warranted.  The Veteran filed a Substantive Appeal.  In an October 2010 rating decision, the RO increased the Veteran's rating to 60 percent, effective October 5, 2010.  

Prior to October 5, 2010, the Veteran's disability was evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5142.  Diagnostic 5142 assigns a 50 percent rating for the amputation of the thumb and index finger of the major hand.  The Board notes that the Veteran's left hand is his dominant hand; though it is not clear why the RO did not rate assign the 50 percent rating as called for by the Diagnostic Code, this question is ultimately resolved below.  

Since October 5, 2010, the Veteran's left hand disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5132; this code assigns a 60 percent rating for the amputation of the thumb, index, and long fingers of the major hand.  

Note (e) to the Diagnostic Codes covering amputations of the upper extremities provides that combinations of finger amputations at various levels, or finger amputations with ankylosis or limitation of motion of the fingers will be rated on the basis of the grade of disability; i.e., amputation, unfavorable ankylosis, most representative of the levels or combinations.  Id.  

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the Veteran's rating has already been staged, the Board must review the propriety of both the dates and disability ratings assigned.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran underwent a VA examination in October 2005.  The Veteran complained of pain, limited motion, weakness, and a poor grip with the fingers of his left hand.  

Upon examination, the examiner found that the Veteran's left index finger was amputated at the metacarpophalangeal joint, and his left thumb was amputated at the distal interphalangeal joint.  The examiner also found that the Veteran had altered usefulness of the remaining digits, noting that the Veteran has poor grip and difficulty manipulating small objects.  

The Veteran had a one to two inch gap between his long (middle) finger and his proximal transverse, but no gap between his ring or little fingers and his proximal transverse.  The examiner also found that the Veteran had limited and painful motion in his long finger, but no pain or loss of range of motion in the fourth and fifth fingers.  

X-rays performed revealed that the Veteran had marked degenerative changes at the proximal interphalangeal joint of the left middle finger which were most likely post-traumatic.  

The Veteran underwent a second VA examination in October 2009.  The examiner found that the Veteran had absent dexterity in his thumb and third finger.  The examiner found that the Veteran's thumb and third finger were ankylosed.  The Veteran also suffered from advanced osteoarthritis at the proximal interphalangeal joint of his third finger with less advanced changes seen involving the metacarpophalangeal and distal interphalangeal joints.  

Most recently, the Veteran underwent a VA examination in October 2010.  The Veteran complained of increasing pain, numbness, and parasthesias in his left middle finger.  Upon examination, the examiner found that the Veteran had a flexion deformity in his left middle finger.  The Veteran's grip was weakened, and he suffered from pain and numbness in that finger.  

Based on the foregoing, the Board determines that - over the course of the entire appeals period - the Veteran's disability most closely approximates the 60 percent rating under Diagnostic Code 5132.  Again, though the Veteran's long finger has not been amputated, Note (e) provides that combinations of finger amputations at various levels, or finger amputations with ankylosis or limitation of motion of the fingers will be rated on the basis of the grade of disability.  38 C.F.R. § 4.71a.  In this case, each VA examination has found that the Veteran suffers from post-traumatic degenerative changes in his left long finger; though this finger has never been amputated, the Board nevertheless finds that rating it together with the thumb and index finger as an amputation most closely approximates the Veteran's true symptoms.  Further, the Board notes that the 60 percent rating provided for in the combined amputation Diagnostic Code leads to a more favorable result than a separate 50 percent and 10 percent rating would.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5142 and 5226 (providing a 50 percent rating for amputation of the thumb and index finger and a 10 percent rating for ankylosis of the long finger, respectively).  Finally, as the Board finds that the Veteran's symptoms have remained constant, this new rating moots the earlier staged rating.  

That being said, the Veteran is not entitled to a higher, 70 percent rating for the loss of use of his hand.  Diagnostic Code 5125 provides a 70 percent rating for the loss of use of the major hand.  Here, however, the Veteran retains use of his ring and little fingers of his left hand.  Also, the October 2005 VA examination found that the Veteran had full range of motion in these two fingers, and that though the Veteran's grip and strength were compromised, he still maintained the ability to use his injured left hand.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence has consistently found that the Veteran suffers from an amputation of the thumb and index finger of his left hand, and post-traumatic changes in the left long finger.  These symptoms are contemplated under the applicable rating criteria for amputations of the major hand.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

Finally, the Board notes that it need not remand or refer the Veteran's case for consideration of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  In this case, the Veteran has already sought a TDIU.  In a July 2010 rating decision, the RO determined that the Veteran's service-connected left hand disability and hearing disabilities do not render his unable to secure or follow a substantially gainful occupation.  As the RO has already considered this issue, the Board shall not remand for reconsideration.  

In summary, the Board finds that over the course of the appeals period, the Veteran's left hand disability most closely approximates the 60 percent rating for amputation of the thumb, index, and long fingers of the major hand.  Accordingly, the Board determines that a 60 percent rating over the course of the entire appeals period is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5126-5156.



ORDER

A 60 percent rating for the Veteran's left thumb, index, and long finger disability is granted, subject to regulations applicable to the payment of monetary benefits.



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


